Exhibit 10.22.1

The Middlefield Banking Company

Annual Incentive Plan

Potential incentive award for 2015 performance:

 

Officer

  potential
cash award as a percentage of annual salary based on achievement of  performance
goals     minimum     midpoint     maximum  

Tier 1:

[name of officer(s)]

    10% of salary        20% of salary        30% of salary   

Tier 2:

[name of officer(s)]

    10% of salary        15% of salary        20% of salary   

Tier 3:

[name of officer(s)]

    7.5% of salary        10% of salary        12.5% of salary   

Award criteria / performance goals:

For 2015 the performance goals and the weight assigned to each goal are –

(1) GAAP net income for 2015 of $(confidential) (minimum), $(confidential)
(midpoint), or $(confidential) (maximum) – 60% weight,

(2) reduction of the classified asset coverage ratio to (confidential)
(minimum), (confidential) (midpoint), or (confidential) (maximum) – 10% weight.
For this purpose classified assets means securities or loans graded substandard,
doubtful, or loss, as well as other real estate owned. The classified asset
coverage ratio is total classified assets divided by the sum of Tier 1 capital
and the allowance for loan and lease losses. The classified asset coverage ratio
shall be determined by the Compensation Committee. The Compensation Committee’s
determinations concerning the classified asset ratio and concerning all other
interpretive questions are final and binding,

(3) growth in total loans, of $(confidential) (minimum), $(confidential)
(midpoint), or $(confidential) (maximum) – 10% weight,

(4) regulatory status – 20% weight. If this goal is achieved, the executive will
be entitled to the maximum award attributable to this goal. If this goal is not
achieved, this goal will account for no award. Regulatory status shall be
determined by the Compensation Committee, but it means the existence of or the
vulnerability of Middlefield Banc Corp. and The Middlefield Banking Company to –



--------------------------------------------------------------------------------

  •   serious regulatory criticism expressed in Matters Requiring Attention1 set
forth in reports of examination,

 

  •   formal or informal regulatory enforcement action,2

 

  •   being considered to be in troubled condition, as defined in FDIC rules at
12 C.F.R. 303.101(c),3

 

  •   being considered not well managed, as defined in Federal Reserve Board
rules at 12 C.F.R. 225.2(s),4

 

  •   being subject to the golden parachute payment limitations of FDIC rules at
12 C.F.R. Part 359,

 

  •   being requested or encouraged by a bank regulatory agency to withdraw an
application or notice on account of the probability of the application or notice
being acted upon unfavorably by the bank regulatory agency,

 

  •   being unable to take advantage of expedited processing at the holding
company level because of failure to satisfy the well-capitalized criterion of 12
C.F.R. 225.14(c)(1) or the well-managed criterion of 12 C.F.R. 225.14(c)(2), or

 

  •   being unable to take advantage of expedited processing at the bank level
because of failure to satisfy the criteria of an eligible depository
institution, as defined in 12 C.F.R. 303.2(r).5

 

1  Matter Requiring Attention/Matter Requiring Board Attention (“MRA”) are
issued by examiners, typically to a CAMELS 1 or 2 bank, when bank examiners find
a deficiency or violation: (a) that has the potential to become a serious
problem if not addressed promptly, (b) that can be remedied with defined action,
and (c) where examiners are comfortable that management has the ability and
desire to address the problem successfully. Although not enforceable, failure to
successfully address the identified issues can lead to an enforcement action

2  including a consent order, cease-and-desist order, formal written agreement,
prompt corrective action order, memorandum of understanding, board resolutions
requested by a federal or state bank regulatory agency, or similar formal or
informal regulatory enforcement actions applicable to the institution or holding
company

3  an institution (or holding company) is in troubled condition if it has a
composite safety and soundness rating of 4 or 5, if it is subject to a formal
enforcement action, or if the bank regulatory authority informs the institution
(or holding company) in writing that it is in troubled condition

4  to be considered well managed the composite safety and soundness rating must
be at least satisfactory and the management component rating also must be at
least satisfactory

5  under 12 C.F.R. 303.2(r) an eligible depository institution is one that has a
composite safety and soundness rating of 1 or 2, has a CRA rating of
satisfactory or better, has a compliance rating of 1 or 2, is well capitalized,
and is not subject to formal or informal regulatory enforcement



--------------------------------------------------------------------------------

Serious regulatory criticism can include having or likely to have an
unsatisfactory Bank Secrecy Act or anti-money laundering rating, or having or
likely to have an unsatisfactory rating for information technology.

For purposes of the Annual Incentive Plan, regulatory status is determined not
by actual examination ratings issued by applicable bank regulatory authorities,
but is instead a judgment by the Compensation Committee of Middlefield Banc
Corp.’s and The Middlefield Banking Company’s ability to obtain prompt
regulatory approval of or non-objection to regulatory applications or notice
filings and the ability of Middlefield Banc Corp. and The Middlefield Banking
Company to take advantage of business opportunities, including but not limited
to merger or other expansion opportunities, without significant regulatory
obstacles (other than obstacles having to do with antitrust competitive
considerations relating to a particular business opportunity). For purposes of
2015 award criteria and the 20% weight given to regulatory status,
(confidential) is a preexisting condition that the Compensation Committee will
not consider in the Compensation Committee’s determination of regulatory
status.6

Assessment of performance:

It is not necessary to achieve minimum performance or better for all goals in
order to earn an incentive payment. An incentive payment is earned as long as
performance for at least one of the goals equals or exceeds the minimum level.
Each performance goal is evaluated independently of the other performance goals,
so an incentive payment can be earned based on achieving minimum or better
performance in one of the goals even if minimum performance is not achieved for
the others. If performance for all goals is less than the minimum level, no
incentive payment will be considered earned and no incentive payment will be
made. If performance for all goals instead exceeds the maximum, the maximum
incentive payment will be considered earned and will be paid. The percentage
achievement of the midpoint over the minimum and of the maximum over the
midpoint will determine the proportionate incentive payment earned and paid for
each of the goals. The Compensation Committee of The Middlefield Banking Company
has sole and absolute discretion to interpret and apply this Annual Incentive
Plan statement of goals for 2015. The Committee’s conclusions are final and
binding. Net income, classified assets, Tier 1 capital, loan growth, allowance
for loan and lease losses, and other financial measures will be determined by
the Committee by reference to the audited, consolidated year-end financial
statements of Middlefield Banc Corp. and, in the Committee’s discretion, the
quarterly Call Reports filed by The Middlefield Banking Company.

 

6  The (confidential)



--------------------------------------------------------------------------------

The following illustration is intended merely to clarify application of the
performance goals and goal weights.

 

   

if actual

performance is . . .

  

annual incentive payment earned by . . .

    

Mr. A [tier 1 executive, salary

$250,000]

  

Mr. B [tier 2 executive, salary

$175,000]

  

Mr. C [tier 3 executive, salary

$125,000]

net income – 60% weight  

 

at least minimum

  

 

$15,000 [10% for achievement of the minimum goal, multiplied by the 60% weight,
multiplied by salary]

  

 

$10,500 [10% for achievement of the minimum goal, multiplied by the 60% weight,
multiplied by salary]

  

 

$5,625 [7.5% for achievement of the minimum goal, multiplied by the 60% weight,
multiplied by salary]

 

 

between minimum and midpoint

  

 

in proportion to the percentage achievement of the midpoint over the minimum

  

 

in proportion to the percentage achievement of the midpoint over the minimum

  

 

in proportion to the percentage achievement of the midpoint over the minimum

 

 

midpoint

  

 

$30,000 [20% for achievement of the midpoint goal, multiplied by the 60% weight,
multiplied by salary]

  

 

$15,750 [15% for achievement of the midpoint goal, multiplied by the 60% weight,
multiplied by salary]

  

 

$7,500 [10% for achievement of the midpoint goal, multiplied by the 60% weight,
multiplied by salary]

 

 

between midpoint and maximum

  

 

in proportion to the percentage achievement of the maximum over the midpoint

  

 

in proportion to the percentage achievement of the maximum over the midpoint

  

 

in proportion to the percentage achievement of the maximum over the midpoint

 

 

maximum or better

  

 

$45,000 [30% for achievement of the maximum goal, multiplied by the 60% weight,
multiplied by salary]

  

 

$21,000 [20% for achievement of the maximum goal, multiplied by the 60% weight,
multiplied by salary]

 

  

 

$9,375 [12.5% for achievement of the maximum goal, multiplied by the 60% weight,
multiplied by salary]

classified asset coverage ratio – 10% weight  

 

at least minimum

  

 

$2,500 [10% for achievement of the minimum goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$1,750 [10% for achievement of the minimum goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$938 [7.5% for achievement of the minimum goal, multiplied by the 10% weight,
multiplied by salary]

 

 

between minimum and midpoint

  

 

in proportion to the percentage achievement of the midpoint over the minimum

  

 

in proportion to the percentage achievement of the midpoint over the minimum

  

 

in proportion to the percentage achievement of the midpoint over the minimum

 

 

midpoint

  

 

$5,000 [20% for achievement of the midpoint goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$2,625 [15% for achievement of the midpoint goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$1,250 [10% for achievement of the midpoint goal, multiplied by the 10% weight,
multiplied by salary]

 

 

between midpoint and maximum

  

 

in proportion to the percentage achievement of the maximum over the midpoint

  

 

in proportion to the percentage achievement of the maximum over the midpoint

  

 

in proportion to the percentage achievement of the maximum over the midpoint

 

 

maximum or better

  

 

$7,500 [30% for achievement of the maximum goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$3,500 [20% for achievement of the maximum goal, multiplied by the 10% weight,
multiplied by salary]

 

  

 

$1,563 [12.5% for achievement of the maximum goal, multiplied by the 10% weight,
multiplied by salary]

loan growth – 10% weight  

 

at least minimum

  

 

$2,500 [10% for achievement of the minimum goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$1,750 [10% for achievement of the minimum goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$938 [7.5% for achievement of the minimum goal, multiplied by the 10% weight,
multiplied by salary]

 

 

between minimum and midpoint

  

 

in proportion to the percentage achievement of the midpoint over the minimum

  

 

in proportion to the percentage achievement of the midpoint over the minimum

  

 

in proportion to the percentage achievement of the midpoint over the minimum

 

 

midpoint    

  

 

$5,000 [20% for achievement of the midpoint goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$2,625 [15% for achievement of the midpoint goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$1,250 [10% for achievement of the midpoint goal, multiplied by the 10% weight,
multiplied by salary]



--------------------------------------------------------------------------------

   

if actual

performance is . . .

  

annual incentive payment earned by . . .

    

Mr. A [tier 1 executive, salary

$250,000]

  

Mr. B [tier 2 executive, salary

$175,000]

  

Mr. C [tier 3 executive, salary

$125,000]

 

 

between midpoint and maximum

  

 

in proportion to the percentage achievement of the maximum over the midpoint

  

 

in proportion to the percentage achievement of the maximum over the midpoint

  

 

in proportion to the percentage achievement of the maximum over the midpoint

   

 

maximum or better

  

 

$7,500 [30% for achievement of the maximum goal, multiplied by the 10% weight,
multiplied by salary]

  

 

$3,500 [20% for achievement of the maximum goal, multiplied by the 10% weight,
multiplied by salary]

 

  

 

$1,563 [12.5% for achievement of the maximum goal, multiplied by the 10% weight,
multiplied by salary]

regulatory status – 20% weight  

 

did not achieve goal

  

 

0

  

 

0

  

 

0

 

 

achieved goal

  

 

$15,000 [30% for achievement of the goal, multiplied by the 20% weight,
multiplied by salary]

  

 

$7,000 [20% for achievement of the goal, multiplied by the 20% weight,
multiplied by salary]

  

 

$3,125 [12.5% for achievement of the goal, multiplied by the 20% weight,
multiplied by salary]